Title: From James Madison to Jean Guillaume Hyde de Neuville, 17 July 1816
From: Madison, James
To: Hyde de Neuville, Jean Guillaume


        
          Sir
          Montpellier July 17. 1816
        
        Your favor of the 12th. overrates the hospitality for which your visit afforded me, the agreeable opportunity: if otherwise, it would have been overpaid by the sentiments which it has led you to express.
        It is very gratifying to be assured from such a source, that not only your monarch, inheriting the virtues of a brother, whose generous policy was allied to the early fortunes of our Country, but the French nation cherishes friendly dispositions and liberal views towards it. The U. States are faithful to a system of justice, of good will, and of intercourse mutually beneficial with all nations; and they are sensible of all the considerations which strengthen these motives in relation to France. They take a sincere interest in her independence, her prosperity, and her happiness; and they cannot better express it, than in their wishes, that the French people may enjoy all the just advantages external and internal, of a regular & free Constitution, adapted to their genius & satisfactory to their desires.
        I hope Sir the partialities you indulge towards Our Country will find all the returns which are due to amiable qualities adorning distinguished Stations. Accept Sir, the expression of my respects, and of my good wishes
        
          James Madison
        
      